Citation Nr: 1515595	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for onychocryptosis of the left great toe.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970, including service in the Republic of Vietnam from July 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Hearing Officer at the RO in September 2013; a transcript of the hearing is associated with the claims file.  

In his August 2013 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  He was scheduled for such hearing on October 23, 2014.  In October 7, 2014 correspondence, the Veteran withdrew his request.  


FINDING OF FACT

The Veteran's onychocryptosis had its onset in service.  


CONCLUSION OF LAW

Onychocryptosis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for onychocryptosis of the left great toe.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current diagnosis of onychocryptosis of the left great toenail (i.e., ingrown toenail).  See July 2011 VA examination; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1341 (31st ed. 2007).  His service treatment records reflect that he complained of pain in the left toe in September 1969, and it was cleaned and dressed.  In October 1969, he complained of an infected left great toe.  He was instructed to soak the foot and given ointment.  In September 1970, he again sought treatment for an ingrown left great toenail; the toenail was removed.  Following the removal of his ingrown left great toenail, the Veteran has reported that he has experienced recurrent ingrown nails of the left great toe, that the nail grows at an incorrect angle, and that the edge of the nail causes pain and discomfort.  See, e.g., April 2012 notice of disagreement.  

The Board finds the Veteran's reports of experiencing recurrent ingrown left great toenails in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those symptoms with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has also submitted December 2013 and April 2014 statements from Dr. I. Liebross stating that physical examination was consistent with a recurrent ingrown nail of the left great toe that was not congenital, and an opinion that after review of the Veteran's military records supporting he had treatment for this condition, "there is a high certainty that this condition began while he was in military service."  While the July 2011 VA examiner opined that the Veteran's onychocryptosis of the left great toenail was not at least as likely as not related to the in-service injury and treatment, the Board finds that the opinion is speculative and inconclusive, noting that the hereditary and congenital tendencies of onychocryptosis could not be ruled out.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  As the Veteran has testified, he has no family history of the condition, and he has provided a medical opinion that his onychocryptosis is not congenital.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's onychocryptosis of the left great toe was directly incurred in service.  38 U.S.C.A. § 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for onychocryptosis of the left great toe is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


